                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

UNITED STATES OF AMERICA

v.                                  CRIMINAL NO. 2:19-00148

JOSEPH R. ZIEGLER


                    MEMORANDUM OPINION AND ORDER

     In Charleston, on August 6, 2019, came the defendant, Joseph

R. Ziegler, in person and with standby counsel, David R. Bungard;

came the United States by Stefan J. O. Hasselblad, Assistant

United States Attorney; for a pretrial motions hearing in this

matter.   At that hearing, the court GRANTED defendant’s motion to

proceed pro se.   (ECF No. 34).   Thereafter, Mr. Ziegler requested

a short continuance of the trial date in order to allow him to

file pretrial motions.

     Because failure to grant the requested continuance would

likely result in a miscarriage of justice, the court found that

the ends of justice outweigh the best interest of the defendant

and the public in a speedy trial, see 18 U.S.C. § 3161(h)(7)(A),

and GRANTED the defendant’s motion to continue.    In deciding to

grant the motion to continue, the court considered the factors

outlined in 18 U.S.C. §3161(h)(7)(B) and found that failure to

grant a continuance would deny Mr. Ziegler the reasonable time

necessary for effective preparation, taking into account the

exercise of due diligence.
      Accordingly, the court hereby ORDERS as follows:

     1.   Trial of this action is continued until August 19,

          2019, at 9:30 a.m., in Charleston.         Jury instructions

          and proposed voir dire are to be filed by August 7,

          2019;

     2.   All pretrial motions are to be filed by August 7, 2019;

     3.   A pretrial motions hearing is scheduled for August 13,

          2019, at 1:30 p.m., in Charleston;

     4.   Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from

          the filing of the motion until the trial is excludable

          for purposes of the Speedy Trial Act.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

          IT IS SO ORDERED this 7th day of August, 2019.

                              ENTER:



                              David A. Faber
                              Senior United States District Judge




                                  2
